


Exhibit 10.18

 

Restricted Stock Bonus

Omnicell, Inc.

Grant Notice

1201 Charleston Road

 

Mountain View, CA 94043

 

Name

Employee ID:

 

You have been granted a Restricted Stock Bonus Award in Omnicell, Inc. Common
Stock as follows:

 

 

Type of Award:

Restricted Stock Bonus Award

 

 

Grant No.:

 

 

 

Equity Incentive Plan:

  2009 Equity Incentive Plan

 

 

Date of Grant:

 

 

 

Total Number of Shares Subject to Award:

 

 

 

Consideration:

Your past services

 

 

 

 

Number of Shares

Vesting Date

 

Vesting on Vesting Date

 

 

 

 

 

 

 

 

 

 

By your acceptance of this Restricted Stock Bonus Award Grant, you agree that
this award is granted under and governed by the terms and conditions of this
Grant Notice, Omnicell, Inc.’s 2009 Equity Incentive Plan (as amended from time
to time) (the “Plan”) and by the terms and conditions of the 2009 Equity
Incentive Plan, Restricted Stock Bonus Agreement (“Award Agreement”) which is
attached hereto.

 

You understand and agree that as of the Date of Grant, this Grant Notice, the
Award Agreement and the Plan set forth the entire understanding between you and
Omnicell, Inc. regarding the Restricted Stock Bonus Award set forth herein, and
the underlying Common Stock, and supersede all prior oral and written agreements
on that subject.

 

 

Chief Financial Officer

 

Attachment:   Restricted Stock Bonus Agreement

 

--------------------------------------------------------------------------------


 

OMNICELL, INC.
2009 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK BONUS AGREEMENT

 

Pursuant to the Restricted Stock Bonus Grant Notice (“Grant Notice”) and this
Restricted Stock Bonus Agreement (collectively, the “Award”) and in
consideration of your past services, Omnicell, Inc. (the “Company”) has awarded
you a stock bonus under its 2009 Equity Incentive Plan (the “Plan”) for the
number of shares of the Company’s Common Stock subject to the Award as indicated
in the Grant Notice. Defined terms not explicitly defined in this Restricted
Stock Bonus Agreement but defined in the Plan shall have the same definitions as
in the Plan.

 

The details of your Award are as follows:

 

1.             VESTING. Subject to the limitations contained herein, your Award
will vest as provided in the Grant Notice, provided that vesting will cease upon
the termination of your Continuous Service.

 

2.             NUMBER OF SHARES. The number of shares subject to your Award may
be adjusted from time to time for Capitalization Adjustments, as provided in the
Plan.

 

3.             SECURITIES LAW COMPLIANCE. You may not be issued any shares under
your Award unless the shares are either (i) then registered under the Securities
Act or (ii) the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

 

4.             TRANSFERABILITY. Your Award is not transferable except by will or
by the laws of descent and distribution and shall be exercisable during your
lifetime only by you.

 

5.             RIGHT OF FIRST REFUSAL. Shares that are received under your Award
are subject to any right of first refusal that may be described in the Company’s
bylaws in effect at such time the Company elects to exercise its right.

 

6.             RIGHT OF REPURCHASE.

 

(a)           To the extent provided in the Company’s bylaws, as amended from
time to time, the Company shall have the right to repurchase all or any part of
the shares received pursuant to your Award (a “Repurchase Right”).

 

(b)           To the extent a Repurchase Right is not provided in the Company’s
bylaws, as amended from time to time, the Company shall have a Repurchase Right
as to the shares you received pursuant to your Award that have not as yet vested
in accordance with the Vesting Schedule on the Grant Notice (“Unvested Shares”)
on the following terms and conditions:

 

1

--------------------------------------------------------------------------------


 

(i)            The Company, shall simultaneously with termination of your
Continuous Service automatically reacquire for no consideration all of the
Unvested Shares, unless the Company agrees to waive its Repurchase Right as to
some or all of the Unvested Shares. Any such waiver shall be exercised by the
Company by written notice to you or your representative (with a copy to the
Escrow Holder as defined below) within ninety (90) days after the termination of
your Continuous Service, and the Escrow Holder may then release to you the
number of Unvested Shares not being reacquired by the Company. If the Company
does not waive its Repurchase Right as to all of the Unvested Shares, then upon
such termination of your Continuous Service, the Escrow Holder shall transfer to
the Company the number of shares the Company is reacquiring.

 

(ii)           The Company shall not exercise its Repurchase Right until at
least six (6) months (or such longer or shorter period of time necessary to
avoid classification of the Award as a liability for financial accounting
purposes) have elapsed following delivery of shares of Common Stock subject to
the Award, unless otherwise specifically provided by the Board. If the Company
does exercise its Repurchase Right as to any of the shares subject to your
Award, then upon such termination of your Continuous Service, the Escrow Holder
shall transfer to the Company the number of shares the Company is repurchasing.

 

(iii)         The shares issued under your Award shall be held in escrow
pursuant to the terms of the Joint Escrow Instructions attached to the Grant
Notice as Attachment IV. You agree to execute two (2) Assignment Separate From
Certificate forms (with date and number of shares blank) substantially in the
form attached to the Grant Notice as Attachment III and deliver the same, along
with the certificate or certificates evidencing the shares, for use by the
escrow agent pursuant to the terms of the Joint Escrow Instructions.

 

(iv)          Subject to the provisions of your Award, you shall, during the
term of your Award, exercise all rights and privileges of a shareholder of the
Company with respect to the shares deposited in escrow. You shall be deemed to
be the holder of the shares for purposes of receiving any dividends which may be
paid with respect to such shares and for purposes of exercising any voting
rights relating to such shares, even if some or all of such shares have not yet
vested and been released from the Company’s Repurchase Right.

 

(v)            If, from time to time, there is any stock dividend, stock split
or other change in the character or amount of any of the outstanding stock of
the corporation the stock of which is subject to the provisions of your Award,
then in such event any and all new, substituted or additional securities to
which you are entitled by reason of your ownership of the shares acquired under
your Award shall be immediately subject to the Repurchase Right with the same
force and effect as the shares subject to this Repurchase Right immediately
before such event.

 

(vi)          In the event of a Corporate Transaction as defined in the Plan,
the Repurchase Right may be assigned by the Company to the successor of the
Company (or such successor’s parent company), if any, in connection with such
transaction. To the extent the Repurchase Right remains in effect following such
transaction, it shall apply to the new capital stock, cash or other property
received in exchange for the Common Stock in consummation of the transaction,
but only to the extent the Common Stock was at the time covered by such right.

 

2

--------------------------------------------------------------------------------


 

If any Repurchase Right is not assumed or substituted in connection with such
transaction, the Repurchase Right shall lapse prior to the effective time of the
Corporate Transaction.

 

(vii)         In addition to any other limitation on transfer created by
applicable securities laws, you shall not sell, assign, hypothecate, donate,
encumber, or otherwise dispose of any interest in the Common Stock while such
shares of Common Stock are subject to the Repurchase Right or continue to be
held in the Joint Escrow; provided, however, that an interest in such shares may
be transferred pursuant to a qualified domestic relations order as defined in
the Code or Title I of the Employee Retirement Income Security Act. After any
Common Stock has been released from the Joint Escrow, you shall not sell,
assign, hypothecate, donate, encumber, or otherwise dispose of any interest in
the Common Stock except in compliance with the provisions herein and applicable
securities laws.

 

7.             RESTRICTIVE LEGENDS. The shares issued under your Award shall be
endorsed with appropriate legends determined by the Company.

 

8.             AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective shareholders, boards of directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 

9.             WITHHOLDING OBLIGATIONS. At the time your Award is granted, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from any amounts payable to you, or otherwise agree to make adequate
provision in cash for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or any Affiliate, if any,
which arise in connection with your Award. In the Company’s sole discretion, the
Company may elect, and you hereby authorize the Company, to withhold vested
shares in such amounts as the Company determines are necessary to satisfy your
obligation pursuant to the preceding sentence. Unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied, the Company shall
have no obligation to deliver to you any Common Stock.

 

10.          TAX CONSEQUENCES. The acquisition and vesting of the shares may
have adverse tax consequences to you that may avoided or mitigated by filing an
election under Section 83(b) of the Code. Such election must be filed within
thirty (30) days after the date of your Award. YOU ACKNOWLEDGE THAT IT IS YOUR
OWN RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(B), EVEN IF YOU REQUEST THE COMPANY TO MAKE THE FILING ON YOUR
BEHALF.

 

11.          NOTICES. Any notices provided for in your Award or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

 

3

--------------------------------------------------------------------------------


 

12.          MISCELLANEOUS.

 

(a)          The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Board in its sole
discretion.

 

(b)          You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)          You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

13.          GOVERNING PLAN DOCUMENT. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control.

 

14.          APPLICATION OF SECTION 409A. This Award is intended to be exempt
from the application of Section 409A of the Code (“Section 409A”) pursuant to
Treasury Regulation 1.409A-1(b)(6). Notwithstanding the foregoing, if it is
determined that the Award fails to satisfy the requirements of Treasury
Regulation 1.409A-1(b)(6) or the short-term deferral rule and is otherwise
deferred compensation subject to Section 409A, and if you are a “Specified
Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of the Code) as
of the date of your separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)), then the vesting and/or issuance of any shares
that would otherwise be made upon the date of your separation from service or
within the first six (6) months thereafter will not be made on the originally
scheduled date(s) and will instead occur in a lump sum on the date that is six
(6) months and one day after the date of the separation from service, with the
balance of the shares becoming vested or issued thereafter in accordance with
the original vesting and issuance schedule set forth above, but if and only if
such delay is necessary to avoid the imposition of taxation on you in respect of
the shares under Section 409A of the Code. Each installment of shares that vests
is intended to constitute a “separate payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2).

 

4

--------------------------------------------------------------------------------


 

JOINT ESCROW INSTRUCTIONS

 

[Date]

 

Corporate Secretary

Omnicell, Inc.

1201 Charleston Road

Mountain View, CA 94043-1337

 

Dear Sir/Madam:

 

As Escrow Agent for both Omnicell, Inc., a Delaware corporation (the “Company”),
and the undersigned recipient of stock of the Company (“Recipient”), you are
hereby authorized and directed to hold the documents delivered to you pursuant
to the terms of that certain Restricted Stock Bonus Grant Notice (the “Grant
Notice”), dated                              to which a copy of these Joint
Escrow Instructions is attached as Attachment IV, and pursuant to the terms of
that certain Restricted Stock Bonus Agreement (“Agreement”), which is Attachment
I to the Grant Notice, in accordance with the following instructions:

 

1.             In the event Recipient ceases to render services to the Company
or an affiliate of the Company during the vesting period set forth in the Grant
Notice, the Company or its assignee will give to Recipient and you a written
notice specifying that the shares of Common Stock shall be transferred to the
Company. Recipient and the Company hereby irrevocably authorize and direct you
to close the transaction contemplated by such notice in accordance with the
terms of said notice.

 

2.             At the closing you are directed (a) to date any stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of Common Stock to be transferred, to the Company.

 

3.             Recipient irrevocably authorizes the Company to deposit with you
any certificates evidencing shares of Common Stock to be held by you hereunder
and any additions and substitutions to said shares as specified in the Grant
Notice. Recipient does hereby irrevocably constitute and appoint you as
Recipient’s attorney-in-fact and agent for the term of this escrow to execute
with respect to such securities and other property all documents of assignment
and/or transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

 

4.             This escrow shall terminate upon vesting of the shares or upon
the earlier return of the shares to the Company pursuant to the Company’s
Repurchase Right or other forfeiture condition under the Plan.

 

5.             If at the time of termination of this escrow you should have in
your possession any documents, securities, or other property belonging to
Recipient, you shall deliver all of same

 

1

--------------------------------------------------------------------------------


 

to any pledgee entitled thereto or, if none, to Recipient and shall be
discharged of all further obligations hereunder.

 

6.             Your duties hereunder may be altered, amended, modified or
revoked only by a writing signed by all of the parties hereto.

 

7.             You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.

 

8.             You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case you obey or comply with any such order, judgment or decree of any
court, you shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.

 

9.             You shall not be liable in any respect on account of the
identity, authority or rights of the parties executing or delivering or
purporting to execute or deliver the Grant Notice or any documents or papers
deposited or called for hereunder.

 

10.          You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

 

11.          You shall be entitled to employ such legal counsel, including but
not limited to Cooley Godward Kronish LLP, and other experts as you may deem
necessary properly to advise you in connection with your obligations hereunder,
may rely upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor.

 

12.          Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be Secretary of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company may
appoint any officer or assistant officer of the Company as successor Escrow
Agent and Recipient hereby confirms the appointment of such successor or
successors as his attorney-in-fact and agent to the full extent of your
appointment.

 

13.          If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

 

14.          It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, you may (but are not obligated to) retain in your possession without
liability to anyone all or any part of said securities until

 

2

--------------------------------------------------------------------------------


 

such dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

15.          Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in any United States Post Box, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties hereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten (10) days’ written notice to each of the other parties hereto:

 

COMPANY:

Omnicell, Inc.
1201 Charleston Road
Mountain View, CA 94043-1337
Attn: [Chief Financial Officer]

 

 

 

 

RECIPIENT:

 

 

 

 

 

 

 

 

 

 

 

ESCROW AGENT:

[Company Name]
[address]
[address]
Attn:   Corporate Secretary

 

 

16.          By signing these Joint Escrow Instructions you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Grant Notice.

 

17.          This instrument shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.

 

18.          This Agreement shall be governed by and interpreted and determined
in accordance with the laws of the State of California, as such laws are applied
by California courts to contracts made and to be performed entirely in
California by residents of that state.

 

 

 

Very truly yours,

 

 

 

 

 

OMNICELL, INC.

 

 

 

 

 

 

 

 

By:

 

 

3

--------------------------------------------------------------------------------


 

 

 

RECIPIENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Bonus Grant
Notice and Restricted Stock Bonus Agreement (the “Award”), [Participant’s Name]
hereby sells, assigns and transfers unto Omnicell, Inc., a Delaware corporation
(“Assignee”)                                        (                   ) shares
of the common stock of the Assignee, standing in the undersigned’s name on the
books of said corporation represented by Certificate No.          herewith and
do hereby irrevocably constitute and appoint
                                         as attorney-in-fact to transfer the
said stock on the books of the within named Company with full power of
substitution in the premises. This Assignment may be used only in accordance
with and subject to the terms and conditions of the Award, in connection with
the repurchase of shares of Common Stock of the Corporation issued to the
undersigned pursuant to the Award, and only to the extent that such shares
remain subject to the Corporation’s Repurchase Right under the Award.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

[Participant’s Name], Recipient     

 

 

[INSTRUCTION: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Company to exercise its
Repurchase Right set forth in the Award without requiring additional signatures
on your part.]

 

--------------------------------------------------------------------------------

 
